Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 2017-0134264).  Lee et al. has a publication before Applicants effective filing date of 3/8/18 but after Applicants claimed foreign priority date of 3/8/17.  Applicants can overcome this rejection by perfecting their foreign priority claim by supplying a certified English language translation of the priority document 10-2017-0029698.  A machine translation is provided with this Office action.  Additionally, a cleaner version of the KR document is provided with this Office action.
Claim 1: Lee et al. exemplifies organic light emitting devices which are comprised of an anode, a hole injection layer, a hole transport layer, an emission layer, an electron transport layer, an electron injection layer, and a cathode.  The working examples include various embodiments where different host materials are employed and different electron transport materials are employed.  The exemplified compounds BH-4 and BH-5 anticipate the limitations of chemical formula 1 of claim 1 and are employed in the light emitting layer.  Specifically, in both compounds BH-4 and BH-5, variable X is equal to O, variables n1 and n2 are equal to zero, linker L is equal to a p-phenylene group (BH-4) or a direct bond (BH-5) and variable Ar is equal to a naphthyl group.  The exemplified compounds ET-B, ET-C and ET-D anticipate the limitations of chemical formula 2 of claim 1 and are employed in the electron transport region.  2 is naphthyl, variable Ar1 is phenyl, and variable A is a group satisfying chemical formula 3 where X’ is a group satisfying the second structure with variables Y and Z being equal to hydrogen, and all variables R1 through R16 being equal to hydrogen with the exception of variable R2 which is linked to variable L3.  Exemplified organic light emitting devices include those where the combination of BH-4 or BH-5 as a host material in an emission layer and ET-B, ET-C or ET-D as a material in the electron transport region.  Such embodiments anticipate all of the limitations of claim 1. 
Claim 2: In BH-4 and BH-5 variable L is a p-phenylene or a bond, respectively, thereby anticipating claim 2. 
Claim 3: In compounds BH-4 and BH-5, variable Ar is naphthyl, thereby anticipating claim 3.
Claim 4: In compounds BH-4 and BH-5, variables R and R’ are all equal to hydrogen, thereby anticipating claim 4.
Claim 6: In compound ET-B variable Ar1 is phenyl and variable Ar2 is biphenylyl, thereby anticipating claim 6.
Claim 7: In compounds ET-C and ET-D, all variables i, j, and k are equal to zero, meaning that claim 7 serves to further limit an optional embodiment.  In compound ET-B, variable k is equal to 1 and variable L3 is equal to p-phenylene, which satisfies claim 7.  
Claim 8: In compound ET-B, variables i and j are equal to zero, and variable k is equal to one, thereby anticipating claim 8.
Claim 9: In compounds ET-B and ET-C, variable A anticipates the first structure of claim 9, with one of the R” groups being linked to L3, and the rest are hydrogen.
Claim 11: The electron transport layer taught by Lee et al. includes compounds ET-B through ET-D which anticipates the limitations of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0211458).
Ito et al. teaches organic light-emitting devices which comprise an anode, a hole injection layer, a hole transport layer, an emission layer comprising two host materials and a dopant material, an electron transport layer, an electron injection layer, and a cathode (example 1-1).  The working examples include those which have a host material which satisfies all of the limitations of chemical formula 1 of claim 1 such as example 1-16 (table 1).  The host material in example 1-16 is compound H-11a, which when applied to chemical formula 1 has variable X equal to O, all variables R and R’ equal to hydrogen, variable L being equal to p-phenylene, and variable Ar equal to naphthyl.  While example 1-16 employs a material which does not satisfy chemical formula 2 as the electron transport material, it would have been obvious to one having ordinary skill in the art to have prepared a light emitting device which is comprised of a host material satisfying chemical formula 1 and an electron transport layer comprising a compound satisfying chemical formula 2 of claim 1.  Specifically, Ito et al. teaches that preferred electron transport materials include compounds ET1 through ET15 as taught in paragraph 0317.  Compound ET15 satisfies the limitations of chemical formula 2 with variable i equal to 1, L2 equal to p-phenylene, variable Ar2 equal to quinolinyl, variables j and k equal to zero, variable Ar1 equal to phenanthrolinyl, and variable A satisfying chemical formula 3 with X’ being equal 1 through R9 being equal to hydrogen and variable R10 being attached to L3.  The selection of any one of the preferred electron transport materials, including compound ET15, in any of the working examples taught by Ito et al., including example 1-16 would have therefore been obvious to one having ordinary skill in the art.  Such an embodiment would satisfy all of the limitations of claim 1. 
Claim 2: In compound H-11a, variable L is a phenylene, thereby satisfying claim 2.
Claim 3: In compound H-11a, variable Ar is naphthyl, thereby satisfying claim 3.
Claim 4: In compound H-11a, all variables R and R’ are hydrogen, thereby satisfying claim 4.
Claim 7: In compound ET15, variable i is equal to 1 and variable L1 is phenylene.  Variables j and k are equal to zero.  As such, compound ET15 satisfies claim 7.
Claim 9: In compound ET15, variable A satisfies the last structure with one R” being bonded to L3 and the rest are hydrogen.
Claim 11: Compounds ET1 through ET15 are taught as being employed in an electron transport layer, thereby satisfying claim 11. 

Allowable Subject Matter
Claims 5, 10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While specific compounds which satisfy claims 5 and 10 are known in the prior art, no single prior art reference teaches or suggests compounds including claim 5 with compounds satisfying general formula 2 or compounds satisfying claim 10 with compound satisfying general formula 1.  Additionally, the prior art references above do not speak to a hole blocking layer comprising a compound satisfying chemical formula 2 as required by claim 12.  Claim 13 is allowable by virtue of its dependency on claim 12. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766